    JAMES WAGSTAFFE (95535)
     FRANK BUSCH (258288)
    WAGSTAFFE, VON LOEWENFELDT,
    BUSCH & RADWICK LLP
     100 Pine Street, Suite 725
    San Francisco, CA 94111
     Telephone: (415) 357-8900
    Fax: (415) 357-8910
     wagstaffe@wvbrlaw.com
    busch@wvbrlaw.com

    Liaison Counsel for the Class

    THOMAS A. DUBBS (PHV)
     MICHAEL P. CANTY (PHV)
    CHRISTOPHER J. MCDONALD (PHV)
     MARISA N. DEMATO (PHV)
   LABATON SUCHAROW LLP
     140 Broadway
   New York, New York 10005
     Telephone: (212) 907-0700
   Facsimile: (212) 818-0477
     tdubbs@labaton.com
   mcanty@labaton.com
     cmcdonald@labaton.com
   mdemato@labaton.com
   Attorneys for Lead Plaintiffs


                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                       OAKLAND DIVISION

   JOHN MULQUIN, on behalf of himself and all    Case No. 4:18-cv-06607-HSG
     others similarly situated,
                                                 CLASS ACTION
                                Plaintiff,
                                                   STIPULATED REQUEST AND ORDER
   v.                                            FOR CHANGE OF BRIEFING
                                                 SCHEDULE
     NEKTAR THERAPEUTICS, HOWARD W.
   ROBIN, and GIL M. LABRUCHERIE,                Hon. Haywood S. Gilliam, Jr.

                               Defendants.








            JOINT STIPULATION FOR PROPOSED CHANGE OF BRIEFING SCHEDULE
     STIPULATED REQUEST AND [PROPOSED] ORDER FOR CHANGE OF BRIEFING
                                                SCHEDULE
           Pursuant to Civil Local Rule 7-12, Lead Plaintiffs Oklahoma Firefighters Pension and
    Retirement System, and El Paso Firemen & Policemen’s Pension Fund; and Defendants Nektar
    Therapeutics, Howard W. Robin, and Gil M. Labrucherie (collectively with Lead Plaintiffs, the
    “Jointly Moving Parties”) respectfully ask the Court to grant this Joint Stipulation for Change of
    Briefing Schedule. In support of this Stipulation, the Jointly Moving Parties state as follows:
           WHEREAS, on March 28, 2019, this Court granted a stipulation by the Jointly Moving
    Parties for a proposed briefing schedule. (ECF No. 40); and
          WHEREAS, it is in the interest of and for the convenience of Plaintiffs and their counsel
   and with the consent of Defendants;
          NOW, THEREFORE IT IS HEREBY STIPULATED AND AGREED, and respectfully
   requested by the Jointly Moving Parties that the Court amend the operative schedule and adopt
   the following proposed briefing schedule:
          1. Lead Plaintiffs shall file an Amended Complaint no later than May 15, 2019;
          2. All Defendants shall move to dismiss or otherwise respond to the Amended
              Complaint in this action no later than July 3, 2019;
          3. Plaintiffs shall have until August 8, 2019, to serve papers in opposition to any
              motion(s) filed by Defendants; and
          4. The Defendants shall have until September 9, 2019, to serve any reply papers in
              further support of their motion(s).
          The Jointly Moving Parties will submit a Proposed Order in Word format by electronic
   mail to the Court.








                                           -1-
                   JOINT STIPULATION FOR CHANGE OF BRIEFING SCHEDULE
    IT IS SO STIPULATED
    DATED: May 9, 2019              WAGSTAFFE, VON LOEWENFELDT,
                                    BUSCH & RADWICK LLP

                                    By: _/s/ Frank Busch_________________
                                     JAMES WAGSTAFFE (95535)
                                    FRANK BUSCH (258288)
                                     100 Pine Street, Suite 725

                                     San Francisco, CA 94111
                                    Telephone: (415) 357-8900
                                     Fax: (415) 357-8910
                                    wagstaffe@wvbrlaw.com
                                     busch@wvbrlaw.com

                                     Liaison Counsel for the Class


   DATED: May 9, 2019              LABATON SUCHAROW LLP

                                   By: /s/ Michael P. Canty_
                                     THOMAS A. DUBBS (PHV)
                                   MICHAEL P. CANTY (PHV)
                                     CHRISTOPHER J. MCDONALD (PHV)

                                     MARISA N. DEMATO (PHV)
                                   140 Broadway
                                     New York, New York 10005
                                   Telephone: (212) 907-0700
                                     Facsimile: (212) 818-0477
                                   tdubbs@labaton.com
                                   mcanty@labaton.com
                                     cmcdonald@labaton.com
                                   mdemato@labaton.com

                                   Attorneys for Lead Plaintiffs
   DATED: May 9, 2019              SIDLEY AUSTIN LLP

                                     By: /s/ Robin Eve Wechkin               __
                                   SARA B. BRODY (130222)
                                     ALISON F. DAME-BOYLE (322342)
                                   555 California Street, Suite 2000
                                     San Francisco, California 94104
                                   Telephone: (415) 772-1200
                                   Facsimile: (415) 772-7400
                                     sbrody@sidley.com
                                   adameboyle@sidley.com


                                        -2-
                JOINT STIPULATION FOR CHANGE OF BRIEFING SCHEDULE
                         MATTHEW J. DOLAN (291150)
                          1001 Page Mill Road, Building 1
                         Palo Alto, California 94304
                         Telephone: (650) 565-7000
                          Facsimile: (650) 565-7100
                         mdolan@sidley.com

                         ROBIN EVE WECHKIN (PHV)
                          701 Fifth Avenue, 42nd Floor

                          Seattle, Washington 98104
                         Telephone: (206) 262-7680
                          rwechkin@sidley.com

                          Attorneys for Defendants Nektar Therapeutics,
                         Howard W. Robin, and Gil M. Labrucherie




































                             -3-
     JOINT STIPULATION FOR CHANGE OF BRIEFING SCHEDULE
                                           ATTESTATION
           I, Frank Busch, am the ECF User whose ID and password are being used to file this Joint
    Stipulation for Change of Briefing Schedule. In Compliance with Civil Local Rule 5-1(i)(3), I
    hereby attest that Thomas A. Dubbs, Michael P. Canty, Christopher J. McDonald, Marisa N.
    DeMato, Sara B. Brody, Alison F. Dame-Boyle, Matthew J. Dolan, and Robin Eve Wechkin
    have concurred in this filing.
                                                     /s/
                                                     Frank Busch







































                                           -4-
                   JOINT STIPULATION FOR CHANGE OF BRIEFING SCHEDULE
                                                 ORDER
           By Joint Stipulation on May 8, 2019, the Parties submitted a proposed change of briefing
    schedule.
           NOW THEREFORE, the Court grants the Joint Stipulation and orders as follows:
                1. Lead Plaintiffs shall file an Amended Complaint no later than May 15, 2019;
                2. All Defendants shall move to dismiss or otherwise respond to the Amended

                    Complaint in this action no later than July 3, 2019;

                 3. Plaintiffs shall have until August 8, 2019, to serve papers in opposition to any

                    motion(s) filed by Defendants; and


               4. The Defendants shall have until September 9, 2019, to serve any reply papers in

                  further support of their motion(s).



          IT IS SO ORDERED.




   DATED: May 9, 2019
                                                   ______________________________________

                                                   THE HON. HAYWOOD S. GILLIAM, JR.
                                                 UNITED STATES DISTRICT JUDGE

















                                           -5-
                   JOINT STIPULATION FOR CHANGE OF BRIEFING SCHEDULE
